Case 1:17-cv-01875-LPS-CJB Document 175 Filed 08/07/19 Page 1 of 4 PageID #: 10390

                                                                         Francis DiGiovanni
                                                                         302-467-4266 Direct
                                                                         302-467-4201 Fax
                                                                         Francis.DiGiovanni@dbr.com

                                           August 7, 2019


  Magistrate Judge Christopher J. Burke
  U.S. District Court for the District of Delaware
  J. Caleb Boggs Federal Building
  844 North King Street
  Wilmington, DE 19801

  Re:    International Business Machines Corp. v. Expedia Inc., C.A. No. 17-1875-LPS-CJB

  Dear Judge Burke:

           Pursuant to the Court’s Oral Order of July 31, 2019, and the Joint Motion to Schedule
  Discovery Dispute Teleconference (D.I. 165), Defendant Homeaway.com, Inc. (“HomeAway”)
  submits this letter requesting that the Court compel Plaintiff International Business Machines
  Corporation (“IBM”) to produce documents that IBM produced in the Groupon and/or Priceline
  litigations, but improperly removed from its production in this case despite IBM’s contrary
  representations to the Court during a discovery teleconference.
          This is not an ordinary discovery dispute. HomeAway served document requests on
  October 11, 2018, seeking all documents produced by IBM in Case No. 16-122-LPS-CJB
  (“Groupon”) and/or Case No. 15-137-LPS-CJB (“Priceline”). Producing these documents would
  impose minimal burden on IBM because IBM has already collected, reviewed, and produced them
  in Priceline, Groupon, or in both cases, and IBM would only need to re-produce them in this case.
         Rather than simply re-producing the requested documents, IBM withheld broad swaths of
  highly relevant documents—and concealed, from both HomeAway and the Court, what it had
  done. IBM never informed HomeAway that it had removed licensing communications and other
  documents concerning the asserted patents. Rather, IBM served ambiguous objections to the
  requests and maintained that it was not obligated to inform HomeAway of the documents that it
  was withholding from production in this case. Accordingly, HomeAway filed a motion to compel
  IBM to provide specific objections to HomeAway’s document requests that comply with Rule
  34(b)(2)(C) (D.I. 84). The Court granted this motion during the February 25, 2019, telephone
  hearing.
          Before the telephone hearing, IBM misled HomeAway regarding the scope of documents
  that IBM withheld from its Groupon and Priceline productions. After HomeAway’s repeated
  requests for IBM to identify the documents that IBM withheld, IBM provided non-limiting
  “examples” of withheld documents suggesting that IBM had only withheld “defendant-specific”
  documents (i.e., source code and other confidential information of the defendants in prior cases).
  D.I. 84-4 (Jan. 29, 2019, email from M. Crowley to J. Gray ).
         IBM’s deception continued during the February 25, 2019, telephonic discovery hearing:
         THE COURT: Well, like I’m looking at Request For Production Nos. 9 and 10.
         Those are requests that ask for all documents and things produced by IBM in
         connection with the Groupon and Priceline litigations.
Case 1:17-cv-01875-LPS-CJB Document 175 Filed 08/07/19 Page 2 of 4 PageID #: 10391


                                                                                    Page 2


         ....
         Do you know just to say, for example, those two RFPs, what you have produced
         and what you haven’t produced that would fall under the request and why you have
         or haven’t?
         [IBM COUNSEL]: Your Honor, I think I can definitely say that we have
         produced all documents from those productions except for the kind of
         underlying specific production or, I’m sorry, the underlying specific documents.
         So that is what IBM was trying to get at with its examples of videos and images of
         the defendant's websites; but just to be clear, we produced all documents from
         those Priceline and Groupon productions, except for the underlying defendant
         specific documents.
  02/25/2019 Hearing Transcript at 15:22-25;16:9-12 (emphasis added). IBM’s counsel went on to
  explain what was meant by “defendant specific documents”:
         [IBM COUNSEL]: … So an example is IBM throughout the [Priceline and
         Groupon] litigation had their expert take images and videos of the defendants’
         website, let’s say, for example, Groupon.com. Those were then produced in the
         Groupon litigation and those underlying specific documents like those images were
         not produced in this case.
  Id. at 17:1-6; 19:14-22. IBM’s counsel further assured the Court, multiple times, that only
  “defendant specific” documents were being withheld. See id. at 17:19-23; 18:3-5; 18:12-18. The
  Court relied on these representations. See id. at 18:6-11; 48:21-25.
          Only after the Court ordered IBM to serve supplemental objections to HomeAway’s
  document requests did IBM reveal that the representations that it had made to the Court and
  HomeAway were false. IBM had removed from its production in this case all email
  communications (and presumably their attachments) that IBM produced in the Groupon
  and/or Priceline cases, including licensing communications and communications concerning
  the asserted patents. Such documents are plainly not “defendant-specific” documents, which is
  what IBM had represented to the Court and HomeAway to be the only documents removed from
  the its Groupon and Priceline productions in response to HomeAway’s document requests.
  IBM’s Pattern of Deception
         As illustrated below, even before IBM made its misrepresentations to the Court, IBM
  repeatedly provided evasive responses to HomeAway’s straightforward requests:
  •   On October 11, 2018, HomeAway served its initial document request. See D.I. 84-1.
      o On December 12, 2018, IBM served deficient responses that failed to identify whether IBM
        was withholding any documents based on IBM’s objections. See D.I. 84.
  •   On January 11, 2019, HomeAway asked IBM to comply with Rule 34(b)(2)(C) by identifying
      all documents that IBM withheld on the basis of its objections. See D.I. 84-3 (Jan. 15, 2019,
      email from J. Gray to M. Crowley).
      o On January 18, 2019, IBM stated it would produce documents from the Priceline and
        Groupon litigations “in the next two weeks” but avoided confirming whether IBM had
        withheld or intended to withhold documents based on its objections. See id.
Case 1:17-cv-01875-LPS-CJB Document 175 Filed 08/07/19 Page 3 of 4 PageID #: 10392


                                                                                       Page 3


  •   On January 23, 2019, HomeAway asked IBM to confirm that IBM was not withholding any
      documents based on IBM’s objections. See id.
      o On January 24, 2019, IBM responded that “[w]e expect our production to comprise the
        particular documents that Defendants are seeking,” but ignored confirming whether any
        documents were being withheld. See id.
  •   On January 30, 2019, HomeAway asked IBM—on two separate occasions—to confirm that
      IBM was not withholding any documents on the basis of its objections. Again, IBM provided
      cryptic responses.
      o First, IBM responded that “we anticipate our production to cover the documents that you
        are seeking,” but avoided addressing whether IBM was in fact withholding any documents.
        See D.I. 84-4.
      o Later, IBM responded that it would produce several documents “from the Groupon and
        Priceline litigations that were requested in HomeAway’s discovery requests.” See id. This
        response, like the others, avoided answering whether IBM withheld any documents based
        on its objections.
         IBM’s incomplete and evasive responses led to the Court’s Order requiring IBM to
  supplement its responses and to “include, first, a more affirmative statement that in fact responsive
  materials have been withheld on the basis of IBM’s objections to the RFPs if in fact that is the
  case. Then, secondly, at least some reasonable attempt as to categorize what types of documents
  have been withheld.” 02/25/2019 Hearing Transcript at 44:15-20.
  IBM Withheld Previously-Produced Emails and Did Not Disclose That Withholding
           On March 13, 2019, IBM served its Court-ordered supplemental responses that—for the
  first time—revealed that IBM had in fact removed all email communications (and presumably
  their attachments) from the Priceline and Groupon productions and withheld them from
  HomeAway, regardless of whether they pertained to “defendant specific” subject matter. See
  Ex. A. at 12-15. Despite its prior misrepresentations, IBM nonetheless refuses to produce the
  emails (and attachments) that it removed from its prior productions, including “emails responsive
  to search terms negotiated with Priceline to locate documents relevant to the issues in the Priceline
  Litigation.” Id. at 14. IBM, however, has avoided answering whether such emails are also relevant
  in this case and has refused to provide the list of search terms used in the Priceline and/or Groupon
  litigations. IBM’s continued refusal to produce emails previously produced in Priceline and
  Groupon (including licensing communications and other documents concerning the asserted
  patents or other issues relevant to this case) is the heart of the present dispute.
           On April 8, 2019, HomeAway demanded that IBM produce all withheld emails. See Ex.
  B (April 8, 2019, email from J. Gray to M. Crowley). The parties met and conferred on April 9,
  2019, and again on June 17, 2019. Rather than produce these documents, IBM invented a pretext
  for its withholding: that producing the plucked emails would constitute “email discovery,” which
  IBM asserted the parties agreed to forego in this case. As a purported “compromise,” IBM
  proposed a retaliatory email discovery scheme, whereby IBM would produce certain emails only
  if the parties establish an email discovery protocol in this case.
        IBM’s belated and transparent pretext for withholding the documents is preposterous. If
  IBM genuinely believed in this post-hoc rationalization of its decision to withhold emails, it would
Case 1:17-cv-01875-LPS-CJB Document 175 Filed 08/07/19 Page 4 of 4 PageID #: 10393


                                                                                       Page 4


  not have avoided answering HomeAway’s direct requests seeking identification of withheld
  documents. Producing emails from previous cases involving the asserted patents—emails that
  IBM already collected, reviewed, and produced in prior cases—plainly does not constitute “email
  discovery” in this case that justifies IBM’s insistence, now, on a retaliatory one-way email
  discovery protocol requiring defendants to conduct new searches based on IBM-selected search
  terms and custodians. HomeAway simply requests that IBM turn over the same documents it
  produced in previous litigation on identical patents. The parties’ verbal agreement not to conduct
  new searches of new custodians for purposes of this case does not give IBM license to secretly
  remove previously produced documents that are plainly relevant to the issues in this case. See Ex.
  D. IBM’s withholding of relevant documents, followed by a one-sided “email discovery” proposal
  seemingly designed to discourage Defendants from bringing IBM’s misrepresentations to the
  Court’s attention, is improper.
  The Emails Withheld By IBM Are Relevant and Can Be Produced With No Burden on IBM
          Documents deemed relevant by IBM in the prior related litigations are relevant here. Every
  patent involved in Priceline and Groupon is asserted in this case and the cases share many of the
  same or substantially similar disputed issues as in this case (e.g., invalidity and damages). Thus,
  the requested discovery would likely contain statements made about the asserted patents, alleged
  infringement, and the licensing relationship among IBM, Priceline, Groupon, and other potential
  licensees. Moreover, that IBM seemingly intends to rebut defendants’ obviousness defense by
  referencing the licensing of its patents to Priceline and Groupon further illustrates that these
  communications are pertinent to the issues raised in this case. See Ex. C at 8 (IBM contending
  that “successful licensing of the patents-in-suit by IBM provides relevant objective evidence of its
  nonobviousness”) (emphasis added). The relevancy requirement under Rule 26(b)(1) is plainly
  satisfied here. Moreover, compelling IBM to produce emails that IBM has previously produced
  would impose a minimal burden, if any, on IBM because the only emails HomeAway seeks are
  those that (i) are relevant to the issues in this case, and (ii) IBM previously reviewed and provided
  to Priceline and Groupon. See Ex. D.
          Accordingly, the Court should grant HomeAway’s motion to compel the production of all
  documents responsive to its Requests Nos. 9 and 10, including all documents that IBM produced
  in Priceline and Groupon. IBM should not be permitted to remove even “defendant specific”
  documents at this time because for months it has misled the Court and HomeAway as to its prior
  withholding, and IBM has not indicated that the Priceline or Groupon defendants object to
  production of their confidential information in this case by IBM. Defendants’ understanding is
  that IBM has not withheld any documents on behalf of such third parties, such as in response to a
  third-party objection to production of its confidential information—but rather on behalf of itself,
  in an attempt to shield relevant information from Defendants.

                                                        Respectfully submitted,

                                                        /s/ Francis DiGiovanni

                                                        Francis DiGiovanni (#3189)

  cc:    Clerk of the Court (by ECF)
         All Counsel of Record (by ECF)
